    Case: 1:19-cv-01993 Document #: 50 Filed: 01/25/21 Page 1 of 2 PageID #:322




                       UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

CRYSTAL WILSON, individually and                       )
on behalf of all others similarly situated,            )
                                                       )
                               Plaintiff,              )      No. 1:19-CV-01993
                                                       )
                               v.                      )
                                                       )
REDBOX AUTOMATED RETAIL, LLC,                          )      Hon. Andrea R. Wood
                                                       )
                                                       )
                               Defendant.              )

                                      STIPULATION TO DISMISS

       NOW COME the Parties, by and through their respective attorneys, and pursuant to Fed

R. Civ. Proc. 41(a), hereby stipulate to the dismissal of Plaintiff’s individual claims with prejudice

and without costs. Plaintiff's putative class claims are dismissed without prejudice and without

costs. This dismissal disposes of the entire action.

Respectfully submitted,


                                               CRYSTAL WILSON
                                               By: /s/ Eugene Y. Turin
                                                      One of Plaintiff’s Attorneys
Eugene Y. Turin
MCGUIRE LAW, P.C.
55 W. Wacker Drive, 9th Floor
Chicago, IL 60601
Tel: (312) 893-7002
eturin@mcgpc.com

Attorneys for Plaintiff
    Case: 1:19-cv-01993 Document #: 50 Filed: 01/25/21 Page 2 of 2 PageID #:323




                                         REDBOX AUTOMATED RETAIL, LLC

                                         By: /s/ Martin W. Jaszczuk
                                               One of Defendant’s Attorneys


Martin W. Jaszczuk
Margaret M. Schuchardt
Tamra Miller
JASZCZUK, P.C.
30 South Wacker Drive, Suite 2200
Chicago, IL 60606
Tel: (312) 442-0509
Fax: (312) 442-0519
mjaszczuk@jaszczuk.com
mschuchardt@jaszczuk.com
tmiller@jaszczuk.com

Attorneys for Defendant Redbox Automated Retail, LLC
